DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 2/26/2021. 
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory Rosenblatt on March 12 2021.

3.	The application has been amended as follows:

	Cancel claims 21-24 without prejudice.

Allowable Subject Matter
4. 	Claims 1, 2, 4 – 12 and 15 – 17 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Saito et al. (“Odor Coding by a Mammalian Receptor Repertoire”, 2009, Science Signaling, vol. 2 , no. 60, pages 1 – 14) in view of Stanton (US PG Pub 2012/0101862 A1).



A method of

for each odorant component from a first group of M odorant components, obtaining, by a data processor, a multidimensional vector of attributes characterizing the given odorant component, thereby providing an olfactory space  of M multidimensional vectors corresponding to the M odorant components; 

selecting, by the data processor, a second group of N odorant components among the M odorant components of the first group, wherein a  z-score indicative of a uniformity of distribution of the N odorant components from the second group over the olfactory space is less than 2, and wherein the z-score is calculated as an average of characteristic distances between vectors corresponding to odorant components in the second group and vectors corresponding to odorant components in the first group but  belonging to the second group; 

andU.S. Serial No. 15/965,930 mixingAttorney Docket No. 104520-200 Page 3 of 10said N odorant components to form the odorant mixture.

 
Saito et al. teach a method of predicting a response of an olfactory receptor to an odorant mixture, wherein the odorant mixtures comprising 93 odorants, wherein the odorant mixture was compared against 2683 commercially available odorants, wherein chemical descriptors were calculated for each odorant, wherein the z-score was obtained for each descriptor, wherein the descriptors read on the multi-dimensional vector of attributes as required by the instant claim and wherein an output is generated pertaining to the response of the olfactory receptor to the odorant mixtures (Results paragraph 2, Table S2, Figure 2, "Correlations between descriptors and responses").
However, Saito et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, a z score of less than 2. Applicants demonstrated that the odorant mixtures of Saito et al. have a z-score of more than 2. Saito et al. are further silent on the method to mask odors.

	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763